Citation Nr: 1507094	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  06-07 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for skin cancer, to include as a result of herbicide exposure.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a skin condition, to include as a result of herbicide exposure.

3.  Entitlement to service connection for type II diabetes as a result of herbicide exposure.

4.  Entitlement to service connection for neuropathy, to include as a result of exposure to herbicides and/or type II diabetes.

5.  Entitlement to service connection for kidney disease (claimed as a cyst), to include as a result of exposure to herbicides and/or type II diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to February 1972.  He is a Vietnam veteran who was awarded the Purple Heart Medal.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2004 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  Robinson v. Nicholson, 21 Vet. App. 553 (2008).  Thus, the neuropathy and kidney issues have been recharacterized as noted on the title page to reflect the theory of secondary service connection.  

The Veteran was scheduled for a Board video conference hearing in May 2013.  In April 2013, he requested that the hearing be postponed.  In May 2013, the Veteran requested that the hearing be held at the RO in Huntington.  The Board remanded the case in June 2013 so that the requested video conference hearing could be scheduled.  The Veteran failed to report for this hearing without providing good cause.  Thus, the Board considers the request for a hearing withdrawn.  See 38 C.F.R. § 20.704(d).
 
The underlying questions of entitlement to service connection for a skin condition and skin cancer, as well as the issues of entitlement to service connection for diabetes, neuropathy and kidney disease, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Evidence received since the last final June 1993 and September 1997 rating decisions is new, relates to unestablished facts necessary to the issues of service connection for skin cancer and a skin condition, and raises a reasonable possibility of substantiating those underlying claims.


CONCLUSIONS OF LAW

1.  The RO's June 1993 denial of service connection for a skin condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014). 

2.  The RO's September 1997 denial of service connection for skin cancer is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014). 

3.  Evidence received since the last final June 1993 decision is new and material, and the claim for service connection for a skin condition is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

4.  Evidence received since the last final September 1997 decision is new and material, and the claim for service connection for skin cancer is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the evidence added to the record since the last final denial of the skin condition and skin cancer claims in June 1993 and September 1997, respectively, and finds that the evidence is new and material.  Consequently, the claims are reopened.


ORDER

New and material evidence has been received to reopen a claim for service connection for a skin condition; to this limited extent, the appeal of this issue is granted.

New and material evidence has been received to reopen a claim for service connection for skin cancer; to this limited extent, the appeal of this issue is granted.


REMAND

The Veteran seeks service connection for a skin condition, skin cancer, diabetes, neuropathy, and kidney disease, which he contends are related to herbicide exposure.  In the alternative, he contends that his neuropathy and kidney disease are secondary to diabetes.

The Veteran's DD 214 indicates that he served in the Republic of Vietnam from October 1969 to October 1970.  Thus, he is presumed to have been exposed to herbicides during his active duty in Vietnam.  See 38 C.F.R. § 3.307.

Skin Condition/Skin Cancer

An August 1989 VA treatment record shows that the Veteran complained of an intermittent rash on his waist, groin, underarms, and neck, as well as sores on his body every few months that did not heal quickly.
An April 1993 VA general medical examination and a June 1993 VA posttraumatic stress disorder (PTSD) examination contain a diagnosis of recurrent/recovering dermatitis of the extremities based on the Veteran's reported history of a rash on the upper and lower extremities that would not heal.  The April 1993 VA examiner found no visible rash of the upper extremities.  He did note, however, a nonhealing excoriation on the Veteran's nose.

A September 1993 VA treatment record shows that the Veteran complained of a rash.  The diagnoses included basal cell carcinoma and probable chronic tinea cruris and tinea pedis.  The examiner found no evidence of chloracne.  In October 1993, the Veteran was diagnosed with ulcerated basal cell carcinoma by biopsy.
 
In February 2001, the Veteran complained of a rash on his hand that had been present since Vietnam.  He also gave a history that included having been diagnosed with skin cancer two years earlier.  In January 2002, the Veteran was diagnosed with folliculitis, possible Grover's disease, and dermatitis on his arms.  In May 2002, a clinician noted the presence of several skin cancer lesions on the Veteran's face that were being treated by the dermatology department.  

During a September 2008 VA PTSD examination, the examiner found no clear evidence of skin cancer, but did note the presence of lesions that he thought might be due to scratching.

An October 2008 dermatology consultation contains diagnoses of actinic keratosis times two and a lesion on the thigh that was most likely seborrheic keratosis.  It appears that a biopsy was normal.

The evidence of record does not include a medical opinion addressing whether any of the Veteran's currently diagnosed skin conditions or skin cancer are causally or etiologically related to his conceded in-service herbicide exposure.  The Veteran contends that he developed a skin rash after his deployment to Vietnam and that he has had recurrent skin problems since discharge.  These statements are sufficient to meet the threshold requirements for a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Diabetes

The Veteran contends that he has diabetes that is related to his conceded herbicide exposure.  He has not alleged that he was diagnosed with diabetes during service or within one year of his 1972 discharge.

There is conflicting evidence as to whether the Veteran currently has diabetes.

VA treatment records dated from August 1989 to September 1996 reflect normal blood glucose levels.

In September 2008, the Veteran's blood glucose was on the high end of normal.  The clinician noted a history of elevated blood glucose levels and stated "it looks like [the Veteran] is diabetic."  The Veteran, however, denied having diabetes at that time.

In March 2009, it was noted that the Veteran had a history of erratic blood glucose levels.

The Veteran submitted to a VA examination in May 2009.  He reportedly had been diagnosed with diabetes by VA in 1994.  He stated that it was controlled with medication.  He denied having ever been hospitalized for this condition.  Lab work showed no glucose.  The examiner opined that "this veteran has not demonstrated convincing evidence of the presence of diabetes."  He noted that there was "no evident historical record" in the claims file, and that the present lab results were inconsistent with a diagnosis of diabetes.

The Board finds that the VA examination report is inadequate.  Although the examiner reviewed the claims file, he did not account for the numerous instances of elevated blood glucose levels found in the record.  Because there is conflicting medical evidence regarding whether the Veteran currently has diabetes, a new VA examination should be provided to address this issue.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

As discussed above, the Veteran reportedly was diagnosed with diabetes by VA in 1994.  VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  All relevant VA treatment records should be obtained and associated with the claims file.

Neuropathy/Kidney Disease

The issues of entitlement to service connection for neuropathy and kidney disease are inextricably intertwined with the claim of service connection for diabetes, as a relationship between the two is alleged.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Remand of the neuropathy and kidney claims pending adjudication of the claim for entitlement to service connection for diabetes is therefore warranted.

In addition, review of the record indicates that proper notice with respect to secondary service connection was not provided.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b) (2014).  This must be done.

Accordingly, the case is REMANDED for the following action:

1. Send a new notice letter in accordance with the Veterans Claims Assistance Act of 2000.  The letter should specifically notify the Veteran of the information and evidence necessary to substantiate his claim of service connection for neuropathy and kidney disease on a secondary basis.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA health care providers who treated him for his claimed diabetes in 1994.  All pertinent records should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.

3. After the development requested above has been completed to the extent possible, schedule the Veteran for a VA examination by an examiner different than the one who conducted the May 2009 examination.  The claims file, including a copy of this remand, must be reviewed in conjunction with the examination.   The examiner should answer the following:

(a) Does the Veteran currently have diabetes mellitus, type II?  The examiner must address the relevant VA treatment records as discussed above and the Veteran's lay statements of record regarding the incurrence of diabetes.

(b) If yes, is it at least as likely as not, i.e., 50 percent probability or greater, that any currently diagnosed neuropathy of the upper and/or lower extremities was caused, or aggravated (permanently worsened beyond normal progression), by the service-connected diabetes mellitus? [If the Veteran is found to have neuropathy of the upper and/or lower extremities that is aggravated by his diabetes, the examiner should quantify the approximate degree of aggravation.]

(c) If yes, is it at least as likely as not, i.e., 50 percent probability or greater, that any currently diagnosed kidney disease, to include a cyst, was caused, or aggravated (permanently worsened beyond normal progression), by the service-connected diabetes mellitus?  [If the Veteran is found to have kidney disease that is aggravated by his diabetes, the examiner should quantify the approximate degree of aggravation.]

All opinions expressed must be supported by complete rationale.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4. Schedule the Veteran for a VA skin examination with a dermatologist.  The claims file, including a copy of this remand, must be reviewed in conjunction with the examination.  The examiner should answer the following:

(a) Is it at least as likely as not, i.e., 50 percent probability or greater, that any currently diagnosed skin condition is traceable to military service, including conceded herbicide exposure?

(b) Is it at least as likely as not, i.e., 50 percent probability or greater, that any currently diagnosed skin cancer is traceable to military service, including conceded herbicide exposure?

The examiner must address the relevant VA treatment records as discussed above and all lay statements of record regarding the incurrence of any currently diagnosed skin condition and/or skin cancer.

All opinions expressed must be supported by complete rationale.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5. Thereafter, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


